Citation Nr: 1738967	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  98-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tooth loss, to include as secondary to service-connected fractured left mandible. 

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected fractured left mandible. 

3.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a January 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and an August 2004 rating decision by the VA RO in St. Louis, Missouri.  The RO in St. Louis, Missouri, has jurisdiction over the present appeal. 

This case has previously been before the Board in August 2001, December 2003, January 2006, March 2007, May 2012, and May 2016 at which times it was remanded for further development.  It has now returned to the Board.   

Between the March 2007 remand and May 2012 remand, the Veteran's original claims file was lost.  The Veteran was informed of the incident and VA followed all pertinent procedures and regulations in reconstructing the Veteran's claims file.  In April 2017, the Veteran's original claims file was found.  Its contents were uploaded into the Veteran's electronic file. 

The Veteran was afforded a hearing in September 2006 Travel Board hearing.  A transcript of that hearing was added to the record.  The Veterans' Law Judge (VLJ) who presided over the hearing is no longer with the Board.  The Veteran was informed that he was entitled to have a hearing before another VLJ in March 2012, and he elected to have that hearing.  The Veteran's hearing was scheduled for March 2015.  The Veteran was sent a letter informing him of the hearing date and location.  The Veteran did not report for the hearing.  As he did not provide cause for his failure to appear or request another hearing, the Veteran's hearing request was deemed withdrawn.  38 C.F.R. § 20.704.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's service in the Vietnam exposed him to acoustic trauma. 

2.  The Veteran has experienced constant symptoms of tinnitus since exposure to acoustic trauma during his active service. 

3.  The Veteran's loss of teeth was not shown in service, and is not etiologically related to an event, disease, or injury of service origin.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for the Veteran's loss of teeth have not been met.  28 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board remanded this matter in May 2016.  With regard to the claims for service connection for loss of teeth and tinnitus, the Board instructed the Agency of Original Jurisdiction (AOJ) to attempt to obtain any outstanding medical records from VA or non-VA treatment, specifically records from the VA medical centers in St. Louis prior to 1979.  After making multiple attempts to obtain these records, it was determined that the records were not available.  Updated treatment records were uploaded to the Veteran's electronic file.  The Veteran did not identify any additional outstanding records. 

The May 2016 remand also instructed the AOJ to schedule the Veteran for VA examinations to determine the nature, severity, and etiology of the Veteran's tinnitus and loss of teeth.  These examinations were requested due to the lack of sufficient medical evidence in the record at that time.  As noted above, the Veteran's missing original claims file was found and uploaded into the electronic file in April 2017.  These records contained the necessary medical evidence needed to adjudicate the claims of tinnitus and teeth loss.  Therefore, new examinations were not necessary. 

Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).

Here, the Veteran's claim for service connection for the loss of teeth predated the VCAA.  However, the Veteran was provided notice of how to substantiate his service connection claim, the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned in the supplemental statement of the case (SSOC) from February 2003.  Additional notice was provided regarding the claim for tinnitus in an April 2004 letter.  The claims have since been readjudicated in multiple SSOCs, most recently in November 2016.  Therefore, the duty to notify is satisfied.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  As noted above, VA attempted to obtain pre-1979 records from the VA medical centers in St. Louis, however, those records were found to be unavailable.  The Veteran was notified of the unavailability of the records.  The Veteran has not identified any additional outstanding, relevant documents.  Thus, the VA's actions satisfied its duty to assist the Veteran in developing his claim.  See 38 U.S.C.A. § 3.159(e) (West 2014).

The Board observes that the Veteran was afforded multiple VA examinations in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While it was noted in the May 2016 VA Board remand that there was not an adequate opinion in the record regarding the Veteran's loss of teeth, the record did not contain the April 2007 VA examination, that was part of the original claims file that was once lost.  The April 2007 VA examination report, now in the record, included an in-person examination, review of the Veteran's STRs, VA treatment records, and consideration of the Veteran's lay statements.  The Board finds that there is sufficient evidence to decide this matter, and that further medical opinion is not necessary to decide the claim for service connection for the Veteran's loss of teeth.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision as to the issue on appeal.


Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection on a direct basis, a Veteran must show: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, a disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b) (2016).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); Walker v Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263 (2015).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b) (2016).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b).

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Of note, the Court of Appeals for Veterans Claims has found that a layperson is capable of observing tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

Nevertheless, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also 38 C.F.R. § 3.159 (a)(2).

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Tinnitus

Here the Veteran has filed claim for service connection for tinnitus.  He has stated that he was exposed to acoustic trauma while in service, to include air travel, small arms fire, and explosions from the disposal of munitions.  He states that he had recurrent ringing in his ears since he was exposed to the acoustic trauma in service He states that is now near constant with an occasional clicking noise.  

As noted above, the Veteran is deemed competent to diagnose himself with tinnitus.  Further an audiological examination in July 2004 also confirmed the Veteran's symptoms were consistent with a diagnosis of tinnitus.  Thus, the Board finds the Veteran's statement regarding his current tinnitus are credible.  There is no evidence indicating the Veteran does not currently experience recurrent tinnitus.  Therefore, the first element for service connection, a current disability, is established by the record.  

The Veteran testified at his September 2009 hearing that his recurrent tinnitus began in service after exposure to noise from aircraft engines in service.  He has also noted that it became worse after exposure to explosions from munitions disposal.  The Veteran's military occupational specialty (MOS) was that of an Ammo Storage Specialist.  The Veteran's personnel records also indicated that he served in Vietnam for a 12-month period.  The duties associated with the Veteran's MOS during the time and place of his service are consistent with experiences he described.  Therefore, the Board finds the Veteran's testimony both credible and probative. 

Given that the Veteran's testimony is sufficient to diagnose the in-service incurrence of a "Chronic Disease", tinnitus, as specified by 38 C.F.R. § 3.307, the Veteran is entitled to the presumption of service connection for that disease.  This presumption functions to establish the second and third element of service connection, an in service injury and a causal nexus to the current disability.  Therefore, service connection for tinnitus is warranted by the record. 

The Board notes that the July 2004 examiner stated that the Veteran's tinnitus preexisted his military service.  This was based on the Veteran's statement that he once experienced ringing in his ears while in high school.  The July 2004 examination report, however, was not sufficient to overcome the presumption of soundness that the Veteran is entitled to due to the condition not being noted upon entrance.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  To overcome this presumption there would need to be clear and unmistakable evidence of the condition preexisting service and that it was not aggravated by service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  This standard has not been met.  The Veteran's description of the ringing in high school was that it was transient and only occurred once, which indicates it was significantly differentiated from the chronic condition the Veteran experienced in service.  Further, not only does the Veteran's entrance examination not note tinnitus, it specifically notes that the hearing and ear problems he reported in the past were not present at the examination.  Therefore, there is not clear and unmistakable evidence the condition preexisted service, and the Veteran was entitled to the presumption of soundness.  

Loss of Teeth

The Veteran has filed a claim for service connection for his loss of teeth.  He specifically relates the loss of his teeth to a broken mandible he incurred in service.  

A VA examination report August 1997, confirmed the Veteran's report of lost teeth, noting that the Veteran was missing teeth numbers 1, 2, 4, 7, 10, 12, 14, 16, 17-22, 27, and 19-32.  Thus a current disability is established by the evidence.  

The Veteran reported that it was due to his broken mandible in service.  A review of the Veteran's service-treatment records indicates that he had a broken mandible in service.  Further, the Veteran is service connected for the residuals of his broken mandible.  Thus the second element of service connection, an in service event or injury was established.

However, the third element, a causal nexus, is not established by the record.  The Veteran did not lose any teeth from that injury.  Treatment records indicate that the Veteran's jaw was wired shut and healed properly without the loss of any teeth.  The VA examiner in August 1997 indicated that the loss of teeth was due to poor dental hygiene.  Another opinion obtained in April 2007, specifically notes that the Veteran's treatment records indicated his mandible healed with excellent occlusion.  Moreover, the examiner opined the Veteran's loss of teeth was not caused by or a result of his mandible fraction.  These opinions are supported by the record and were rendered by medical practitioners with training and experience in dentistry.  Thus, the Board affords them significant probative value.  

The Veteran's has contended that the mandible fracture and its service-connected residuals cause his loss of teeth.  The record does not establish the Veteran is competent to opine as to the medical cause of his loss of teeth.  He does not have the training or experience necessary to establish such a competence.  Further, while the Veteran was competent to opine to his own experiences, the medical record clearly indicates there was no loss of teeth due directly to the mandible fracture.  Therefore, the preponderance of the competent and credible evidence is against establishing a causal nexus between the Veteran's current loss of teeth disability and his mandible fracture or residuals thereof.  

Thus, service connection for the Veteran's loss of teeth is not warranted. 


ORDER

Entitlement to service connection for tinnitus is granted. .

Entitlement to service connection for tooth loss, to include as secondary to service-connected fractured left mandible is denied. 


REMAND

The Board needs additional evidence to adjudicate the Veteran's bilateral hearing loss disability.  The Veteran's VA examination in July 2004 established the Veteran had hearing loss in the left ear.  The examiner opined that the unilateral hearing loss was not consistent with the noise exposure the Veteran described.  Additionally, hearing loss symptoms were not reported until many years after service.  However, the examiner did not address whether, the hearing loss could have been a residual of the Veteran's in-service mandible fracture.  

This question was posed in a VA examination in April 2007, and a negative nexus opinion was given.  However, this opinion was given by a dentist and does not indicate that the Veteran was examined for hearing loss.  Another opinion was rendered by another dentist in March 2014.  It has the same deficiencies as described for the April 2007 opinion.  Therefore, the record lacks an opinion sufficient to adjudicate the Veteran's claim of hearing loss due to a mandible fracture.

The Veteran has also indicated in his correspondence and at his June 2006 hearing that his hearing loss has worsened.  As this raises the possibility of a current disability in the right ear as well as the left ear, a new examination is warranted before adjudicating the Veteran's right ear hearing loss. 

Finally, the Board notes that this claim was remanded in May 2016 to obtain a new VA examination.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  That examination was not obtained.  Notations in the record indicate the Veteran did not RSVP prompting the cancellation of the examination.  Since the Veteran did not cancel the examination and the record does not indicate he refused to attend the examination, the Board finds this was not substantial compliance with the remand order to provide the Veteran with a hearing loss examination. .  

However, the Veteran is reminded that the duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not attend his examination or provide sufficient information to schedule an examination,  the claim will be adjudicated with only the evidence available.  See 38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records relating to the Veteran's hearing loss. 

2.  Afford the Veteran an examination by an appropriate examiner to determine the current nature and severity of his alleged bilateral hearing disability.  The examiner should review the Veteran's claims file in conjunction with the examination.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to the following:

a.  Whether the Veteran currently has a hearing disability for VA purposes as outlined under 38 C.F.R. § 3.385 (2016) that is currently manifested or is indicated in the evidence of record at any time since approximately October 2007.   

b.  If such a hearing disability is indicated, whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hearing disability is related to a disease or injury, including acoustic trauma or his broken mandible incurred during a period of active service.

c.  If not whether it is at least as likely as not (a probability of 50 percent or greater) that such hearing loss has been caused or aggravated by the Veteran's service connected residuals of a mandible fracture or service-connected tinnitus.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hearing loss prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


